 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PAMELA PEMBERTON,                                  Case No. 1:20-cv-00568-NONE-EPG

12                  Plaintiff,
                                                        ORDER RE: STIPULATION FOR
13           v.                                         DISMISSAL WITH PREJUDICE

14   LONG DRUG STORES CALIFORNIA,
     L.L.C.,                                            (ECF No. 27)
15
                    Defendant.
16

17        On May 6, 2021, the parties filed a stipulation to dismiss this entire action with prejudice.
18   (ECF No. 27.) In light of the stipulation, the case has ended and is dismissed with prejudice.
19   See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
20   Accordingly, the Clerk of the Court is respectfully directed to assign a district judge to this
21   case for the purpose of closing the case and then to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      May 7, 2021                                 /s/
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28
